Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1339 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH


     JANE DOE,                                          MEMORANDUM DECISION AND
                                                                ORDER
                    Plaintiff,

     v.                                                  Case No. 2:18-CV-00807-RJS-JCB

     INTERMOUNTAIN HEALTHCARE, INC.
     & SELECTHEALTH, INC.,                              Chief District Judge Robert J. Shelby

                    Defendants.                          Magistrate Judge Jared C. Bennett


          This matter was referred to Magistrate Judge Paul M. Warner, but due to his retirement,

 this matter is now referred to Magistrate Judge Jared C. Bennett. 1 Before the court is Plaintiff

 Jane Doe’s (“Ms. Doe”) Motion for Leave to File Amended Complaint. 2 Ms. Doe moves to

 amend her complaint for the third time to add a putative class action complaint to pursue three

 additional claims for violations the Employee Retirement Income Security Act of 1974

 (“ERISA”), 29 U.S.C. §§ 1001 to 1461. Specifically, Ms. Doe seeks to add three causes of action

 that challenge Defendants Intermountain Healthcare and Selecthealth’s (collectively, “IHC”)

 methodology for paying benefits. 3 For the reasons explained below, Ms. Doe’s motion is

 DENIED.




 1
     ECF No. 95.
 2
     ECF No. 112.
 3
     ECF No. 112 at 3.
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1340 Page 2 of 9




                                    PROCEDURAL BACKGROUND

          Ms. Doe commenced this action against IHC on October 17, 2018. 4 The first scheduling

 order in this action required Ms. Doe to file any amended pleadings by February 1, 2019. 5 Prior

 to that deadline, Ms. Doe filed her first amended complaint. 6 Although the parties subsequently

 amended some components of the litigation schedule, those amendments did not adjust the

 deadline to amend the complaint. 7 On March 1, 2019, IHC provided Ms. Doe with additional

 documents that were responsive to her inquiries about IHC’s claims process. 8 On August 22,

 2019, Judge Shelby granted IHC’s motion to dismiss Ms. Doe’s fourth cause of action but

 granted her leave to amend limited to repleading it. 9 In response, Ms. Doe’s counsel stated that

 Ms. Doe planned to “fil[e] a motion for leave to assert additional claims based on information we

 learned in March.,” (hereinafter, “March Claims”). 10 In light of this information, the court

 instructed that if Ms. Doe intended to amend the complaint beyond repleading existing claims,

 she would need to file a motion to amend within 30 days and “justify, under the applicable rules,

 why [she] should be permitted to make an amendment beyond the one” amendment that the court



 4
     ECF No. 2.
 5
     ECF No. 27.
 6
     ECF No. 34.
 7
     ECF No. 36.
 8
     ECF No. 123-2.
 9
     ECF No. 72 at 9.
 10
      ECF No. 72 at 9-10.


                                                  2
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1341 Page 3 of 9




 allowed that day. 11 On September 20, 2019, Ms. Doe filed her Second Amended Complaint

 (“SAC”), which contained only the original three claims and the repleaded fourth claim. 12

 Notably, and contrary to counsel’s statement, Ms. Doe did not move to include the March Claims

 in the SAC. Since then, litigation has continued unabated, and, aside from a soon-to-be-resolved

 dispute over attorney-client privilege, 13 discovery is complete, and the case is ready for

 dispositive motions.

          Rather than moving to amend the complaint to include the March Claims in this action as

 contemplated by the court, 14 Ms. Doe decided to bring the March Claims in a separate lawsuit. 15

 After filing the new lawsuit on September 23, 2019, Ms. Doe and IHC moved to consolidate it

 with the action here, 16 but Judge Shelby denied the motion. 17 Thereafter, based on IHC’s motion,

 Judge Barlow dismissed the new action because it was inextricably tied to the claims in the




 11
      ECF No. 72 at 9.
 12
      ECF No. 70.
 13
      ECF No. 104.
 14
      ECF Nos. 68, 72, 74.
 15
   Smith v. Intermountain Health Care, No. 2:19CV670, ECF No. 2 (D. Utah). To avoid
 confusion, ECF numbers related to the Smith action will be designated as Smith, ECF No. X,
 whereas citations without a preceding case name will refer to the docket in the instant action.
 16
      ECF No. 84.
 17
      ECF No. 90.


                                                   3
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1342 Page 4 of 9




 instant action, and, therefore, determined if the claims were to be considered at all, then they

 should to be considered with the claims in this action. 18

          Given Judge Barlow’s decision, Ms. Doe now moves to file a Third Amended Complaint

 (“TAC”) to assert the March Claims. 19 Ms. Doe argues that the TAC complies with Fed. R. Civ.

 P. 15 and will not unfairly prejudice IHC because she asserted the same claims in the action that

 Judge Barlow dismissed. 20 Acknowledging that litigation in the instant action is virtually at its

 end, Ms. Doe essentially proposes a bifurcated litigation schedule wherein the TAC claims

 proceed separately from the SAC claims to avoid delaying resolution of the SAC claims. 21

 Therefore, Ms. Doe argues, she has satisfied Rule 15’s requirements to amend the complaint for

 a third time.

          IHC disagrees. Because the court-ordered time for amending the complaint has long

 passed, IHC asserts that Ms. Doe’s motion fails to meet the “good cause” requirement to extend

 the deadline to amend pleadings under Fed. R. Civ. P. 16. 22 In addition to failing under Fed. R.

 Civ. P. 16, IHC argues that Ms. Doe also fails to satisfy the requirements to amend a complaint




 18
      Smith, ECF No. 37; audio recording of September 11, 2020 hearing.
 19
      ECF No. 112.
 20
      ECF No. 112 at 8-9.
 21
   ECF No. 112 at 9 (“It would not impair judicial economy to proceed with dispositive motions
 on the Denied Claims, even if the issues in the proposed TAC concerning Underpayment Claims
 are not yet ripe for dispositive motions.”).
 22
      ECF No. 123 at 4-7.


                                                   4
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1343 Page 5 of 9




 under Fed. R. Civ. P. 15. 23 Specifically, IHC contends that Ms. Doe engaged in undue delay by

 waiting to bring the TAC claims in this action and, in any event, they are futile because she lacks

 standing. Accordingly, IHC argues, Ms. Doe’s motion should be denied.

           As shown below, Ms. Doe’s motion fails because she cannot establish “good cause”

 under Fed. R. Civ. P. 16(b). 24 Therefore, Ms. Doe’s motion is denied.

                                                 ANALYSIS

      I.   MS. DOE FAILS TO MEET THE REQUIREMENTS OF FED. R. CIV. P. 16(b).

           Where, as here, Ms. Doe seeks to amend a complaint after the deadline for doing so has

 passed, she “must satisfy both the Rule 16(b) and Rule 15(a) standards.” 25 If Ms. Doe fails to

 meet either Rule’s demands, then “the district court [does] not abuse its discretion in denying

 [her] motion for leave to amend.” 26 Accordingly, if Ms. Doe fails “to show good cause under

 Rule 16(b), there is no need for the court to move on to the second step of the analysis, i.e.,

 whether [she has] satisfied the requirements of Rule 15(a).” 27 As shown below, Ms. Doe fails to

 meet the demands of Rule 16(b).




 23
      ECF No. 123 at 7-10
 24
   Because the court denies the motion for failure to establish good cause, the court does not
 reach IHC’s arguments on standing.
 25
      Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 990 (10th Cir. 2019).
 26
      Id. (alterations in original) (citations and quotations omitted).
 27
      Id. (citations and quotations omitted).


                                                      5
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1344 Page 6 of 9




            Rule 16(b) requires Ms. Doe to establish “good cause.” 28 This is true even where, as here,

 Ms. Doe “learns new information through discovery . . . .” 29 To show “good cause,” Ms. Doe

 must “show the scheduling deadlines cannot be met despite [her] diligent efforts.” 30 “Because

 Rule 16 requires diligence, [Ms. Doe] cannot establish good cause if [she] knew of the

 underlying conduct but simply failed to raise [her] claims.” 31 “[G]ood cause obligates the

 moving party to provide adequate explanation for any delay.” 32 Failure to provide such an

 explanation warrants denial of the motion to amend. 33

            Before addressing the reasoning for Ms. Doe’s failure to establish good cause, the court

 will give the benefit of the doubt to Ms. Doe on four issues. First, even though Ms. Doe’s motion

 entirely fails to mention, much less address, the Rule 16 “good cause” standard—which should

 be dispositive 34—the court will consider her Rule 16 arguments raised for the first time in her

 reply memorandum. Second, instead of calculating the 19-month period between the amendment


 28
      Fed. R. Civ. P. 16(b).
 29
      Tesone, 942 F.3d at 990 (citations and quotations omitted).
 30
      Id. (citations and quotations omitted).
 31
   Husky Ventures, Inc. v. B55 Inv., 911 F.3d 1000, 1020 (10th Cir. 2018) (citations and quotations
 omitted).
 32
      Id. (citations and quotations omitted).
 33
      Id.
 34
    Id. (finding that plaintiff failed to meet the good cause standard under Rule 16(b) where
 plaintiff “made absolutely no arguments to show good cause for late amendment of the
 pleadings” in the motion to amend); Strope v. Collins, 315 F. App’x 57, 61 (10th Cir. 2009)
 (unpublished) (affirming Rule 16(b)(4) denial where the movant neglected to articulate any
 rationale for the untimeliness of the motion to amend).


                                                     6
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1345 Page 7 of 9




 deadline (February 1, 2019) and the filing of the instant motion to amend the complaint

 (September 18, 2020), the court will consider the date that Ms. Doe filed her ill-fated action

 before Judge Barlow as the effective motion to amend date (September 23, 2019). Third, the

 court will assume for purposes of this motion only that Ms. Doe was unaware of the information

 on which she based her amended claims until March 1, 2019, when IHC provided the

 information. 35

          However, even with these concessions, Ms. Doe still fails to establish good cause. The

 temporal distance between receiving the information upon which the TAC claims are based and

 filing the new lawsuit before Judge Barlow was approximately 6.5 months. Ms. Doe provides

 absolutely no explanation in either her motion to amend or reply memorandum as to why she

 waited over six months after receiving the information to assert the March Claims in a separate

 action. Instead, Ms. Doe’s reply memorandum only addresses why she was unaware of this new

 information until after IHC’s March 1, 2019 document production and, therefore, could not

 amend her complaint with the new claims prior to the February 1, 2019 amendment deadline. 36

 Thus, the court has no idea why Ms. Doe waited over six months to file the new claims albeit in

 a separate action before Judge Barlow.




 35
    IHC contends that Ms. Doe was aware of her claims before IHC’s March 1, 2019 document
 production and before the February 1, 2019 deadline to amend the complaint. ECF No. 123 at 6-
 7.
 36
      ECF No. 124 at 5-6.


                                                  7
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1346 Page 8 of 9




            Ms. Doe’s failure to provide any such explanation is critical here for purposes of showing

 good cause under Rule 16(b). In Birch v. Polaris Industries, Inc., 37 the Court of Appeals for the

 Tenth Circuit affirmed the denial of a motion to amend a complaint after the amendment

 deadline. In Birch, the moving party failed to provide any explanation for why it waited four

 months to amend the complaint after learning of the amendment-worthy information. 38 Here, the

 unexplained delay is longer even if the court uses the amendment date most favorable to Ms.

 Doe. Therefore, Ms. Doe has failed to establish good cause.

            Instead of providing an explanation for why she waited 6.5 months to bring her TAC

 claims, Ms. Doe asserts that IHC cannot now complain about untimeliness because IHC never

 contested the timeliness of those claims when the lawsuit before Judge Barlow was filed. 39

 However, that argument is unpersuasive because the criteria for evaluating the timeliness of

 claims for a new lawsuit are entirely different than the criteria for evaluating the timeliness of a

 proposed amendment to a complaint. The statutory limitation period governs timeliness of a new

 lawsuit whereas Fed. R. Civ. P.16 governs the timeliness of a proposed amendment to a

 complaint after the amendment date has passed. Indeed, IHC would have no legal basis if it had

 raised a Rule 16-based timeliness argument in response to the new lawsuit before Judge Barlow.

 Therefore, Ms. Doe has failed to show good cause under Rule 16(b). 40


 37
      812 F.3d 1238, 1248 (10th Cir. 2015).
 38
      Id.
 39
      ECF No. 124 at 6.
 40
   Because Ms. Doe fails to show good cause, the court declines to review whether she meets the
 requirements of Rule 15. Gorsuch, Ltd. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1242


                                                    8
Case 2:18-cv-00807-RJS-JCB Document 128 Filed 11/17/20 PageID.1347 Page 9 of 9




                                            CONCLUSION

        Because Ms. Doe cannot establish good cause under Rule 16(b), her Motion for Leave to

 File Third Amend Complaint is DENIED. 41

        DATED this 17th day of November 2020.

                                               BY THE COURT:



                                               JARED C. BENNETT
                                               United States Magistrate Judge




 (10th Cir. 2014) (declining to consider whether plaintiff met Rule 15 because plaintiff failed to
 show good cause under Rule 16). In any event, even if the court were to apply Rule 15, her
 amended complaint should still be denied. Although Rule 15 provides that leave to amend should
 be “freely give[n] when justice so requires,” courts should not give such leave “upon a showing
 of undue delay,” among other things. Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir. 2009)
 (citations and quotations omitted). When determining “undue delay,” the court “focuses
 primarily on the reasons for the delay. We have held that denial of leave to amend is appropriate
 when the party filing the motion has no adequate explanation for the delay.” Smith v. Aztec Well
 Servicing Co., 462 F.3d 1274, 1285 (10th Cir. 2006) (citations and quotations omitted). Where,
 as here, a plaintiff fails waited over six months to file the new claims and failed to explain the
 reason for the delay, undue delay precludes freely given leave to amend under Rule 15. Frank v.
 U.S. West, Inc., 3 F.3d 1357, 1366 (10th Cir. 1993) (affirming denial of motion to amend
 complaint for undue delay under Rule 15 because plaintiff failed to explain a four-month delay).
 Beyond the lack of explanation for the delay, Ms. Doe’s request to bifurcate the claims in the
 SAC from the new claims in the TAC evince a tacit admission that they are too late. Indeed,
 given Judge Barlow’s determination that the claims in the SAC and the TAC are so closely
 linked that they must be heard together, this court is hard pressed to agree that bifurcation is even
 an option in this action at this point. As Judge Barlow stated, much of the evidence for the new
 claims in the TAC will be the same as the evidence used for the claims in the SAC. This court
 cannot reset litigation that is near its conclusion especially where, as here, no explanation is
 provided for the delay. Therefore, Fed. R. Civ. P. 15 requires the denial of Ms. Doe’s motion.




                                                  9
